 



AMENDMENT NO. 1
TO SERVICES AGREEMENT

 

This Amendment No. 1 dated September 10, 2012 (this “Amendment No. 1”) to the
Services Agreement dated April 2, 2012 (the “Services Agreement”), between
Cyalume Technologies, Inc., a Delaware corporation (the “Company”), Cyalume
Technologies Holdings, Inc., a Delaware corporation (“Holdings”) and East Shore
Ventures, LLC, a Florida limited liability company (“Contractor”) is made by and
among the Company, Holdings and Contractor.

 

In consideration of the representations, warranties, covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.Section 4.1 of the Services Agreement is hereby amended by adding the
following immediately after the last sentence of Section 4.1:

 

“The Cash Fee shall increase ten percent (10%) for every $35,000,000 of revenue
growth, calculated based on the Company’s fiscal year. Contractor shall be
eligible for the first such increase when annual revenues total at least
$105,000,000.”

 

2.This Amendment No.1 may be executed in counterparts, and each counterpart,
when executed, shall have the efficacy of a signed original. Photographic,
electronically scanned and facsimiles of such signed counterparts may be used in
lieu of the originals for any purpose.

 

3.This Amendment No. 1 shall be interpreted and enforced in accordance with the
laws of the State of Delaware, without regard to its conflict-of-law principles.
The parties agree that any dispute concerning or arising out of this Amendment
No. 1 shall be tried exclusively in an appropriate state or federal court in the
state of Delaware and hereby consent, and waive any objection, to the
jurisdiction of any such court.

 

4.Except as specifically amended hereby, the Services Agreement shall continue
in full force and effect unmodified and the parties hereby reaffirm the same.

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written. 

 

EAST SHORE VENTURES LLC         By: /s/ Zivi Nedivi     Name: Zivi Nedivi    
Title: President         CYALUME TECHNOLOGIES, INC.         By: /s/ Michael
Bielonko     Name: Michael Bielonko     Title: Chief Financial Officer        
CYALUME TECHNOLOGIES HOLDINGS, INC.         By: /s/ Michael Bielonko     Name:
Michael Bielonko     Title: Chief Financial Officer  

  



 

